Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                      No. 04-13-00334-CV

FRESENIUS MEDICAL CARE-SOUTH TEXAS KIDNEY, LLC, as successor in interest to
 Bio-Medical Applications of San Antonio, Inc., and Bio-Medical Applications of San Antonio,
                                            Inc.,
                                        Appellants

                                                v.

                                      Raul GONZALEZ,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20478
                        Honorable David A. Canales, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is REVERSED, and this case is REMANDED to the trial court. It is ORDERED that
Appellants Fresenius Medical Care-South Texas Kidney, LLC, as successor in interest to Bio-
Medical Applications of San Antonio, Inc., and Bio-Medical Applications of San Antonio, Inc.
recover their costs of this appeal from Appellee Raul Gonzalez.

       SIGNED April 9, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice